Citation Nr: 0033949	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left forearm, with ulnar nerve 
damage, currently evaluated at 30 percent.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left forearm, with radial nerve 
damage, currently evaluated at 30 percent.

3.  Entitlement to an increased evaluation for scar, bone 
graft donor site, right iliac crest, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The issue of entitlement to an 
increased evaluation for scar, bone graft donor site, right 
iliac crest, will be addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is right-handed.

3.  The veteran's residuals of shell fragment wound of the 
left forearm, with ulnar nerve damage, are productive of 
pain, limited range of motion, weakness, incoordination, 
impairment of sensation, and severe functional impairment.

4.  The veteran's residuals of shell fragment wound of the 
left forearm, with radial nerve damage, are manifested by 
pain, decreased strength, fatigability, impairment of 
sensation, and severe functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of shell fragment wound of the left forearm, 
with ulnar nerve damage, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8516 (2000).

2.  The criteria for an evaluation of 40 percent for 
residuals of shell fragment wound of the left forearm, with 
radial nerve damage, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his residuals of shell fragment 
wounds are more disabling than currently evaluated.  As to 
the veteran's claims for increased ratings, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been obtained.  Specifically, the RO 
has obtained all pertinent treatment records, has provided 
the veteran with timely and comprehensive VA examinations, 
and has afforded him a personal hearing.  Therefore, the VA 
has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___(2000); (to be codified at 38 U.S.C.A. § 
5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

The veteran's service medical records show that, in November 
1969, he sustained a through and through gunshot wound of the 
left forearm, an open fracture of the left ulna, and a left 
radial nerve deficit.  A Lane plate was inserted and a bone 
graft of the right iliac crest was performed.

In relation to the present appeal, a November 1997 VA 
orthopedic entry noted that the veteran presented with 
complaints of intermittent left wrist and forearm discomfort 
since his in-service injury.  The pain had worsened over the 
past few months when he changed jobs to a mail carrier.  
Physical examination made no findings of abnormal presence in 
the wrist, fingers, or hand.  A well-healed scar and palpable 
plate was present over the ulna.  Neurovascular functions 
were intact and there was no instability, crepitation, or 
redness.  The veteran was diagnosed with left forearm and 
wrist tendonitis symptoms without objective abnormality.

During a VA orthopedic examination in January 1998, the 
veteran complained of left arm pain, soreness, and 
tenderness.  He also reported fatigability of the left arm, 
with decreased strength and endurance as compared to the 
right.  It was noted that the veteran was right-handed.  
Physical examination found anterior and posterior scars over 
the ulna.  They were well-healed and only slightly tender, 
and involved muscle group VII.  Manual muscle testing of the 
forearm and wrist exhibited grade IV/V.  No bony or joint 
deformity was present and the elbow and wrist exhibited a 
full range of motion.  No adhesions, tendon damage, or muscle 
hernia could be discerned.  The veteran was diagnosed with 
residual postoperative shell fragment wound, left forearm, 
with fractured ulna and damage to muscle group VII.

During the peripheral nerves examination, the veteran 
reported weakness of the left forearm and grip, and 
occasional numbness of the left 4th and 5th fingers.  He also 
had a painful popping in the area of the plate that was 
attached to the left ulna.  The left arm fatigued quickly on 
use.  Upon physical examination, the left fist was made 
normally but the Manometer reading showed greatly decreased 
left grip strength as compared to the right.  There was mild 
impairment of the fine movements of the fingers on the left, 
with slight incoordination and slowness.  The left elbow had 
65 percent of normal flexion and extension and left wrist 
dorsiflexion and palmer flexion were 80 percent of normal.  
The veteran could not fully extend his left 4th and 5th 
fingers.

Hypesthesia was present over the lateral anterior and 
posterior of the forearm from the area of the shell fragment 
wound downwards.  Hypesthesia was also observed on the entire 
dorsum of the left hand and the dorsum of all fingers 
involving the left radial and ulnar nerves.  Reflexes of the 
left upper extremity were hypoactive to 1+.  The x-ray report 
revealed two small foreign bodies in the area of the fracture 
site.  The veteran was diagnosed with shell fragment wound of 
the left arm with weakness of the forearm, wrist, and weak 
left grip, and impaired feeling in the left medial and ulnar 
nerves with impairment of the left hand function.

The veteran appeared for a personal hearing before the RO in 
September 1999.  He testified that he had problems with the 
use of his left arm and described it as having spasms, 
painful and limited mobility, sore muscles, and tight 
tendons.  He claimed that it interfered with his duties as a 
mail carrier and that he had to carry the mail in a modified 
manner.  He worked full-time but had changed from a walking 
to a driving route.  He occasionally wore a brace.  He had 
difficulty lifting with the left arm and flexing his left 
elbow.  He also had numbness in the lower arm and left hand 
and his 4th and 5th fingers did not fully extend.  The hand 
and arm swelled with overuse.  He had limited range of motion 
in the wrist and had received exercise instruction from a 
physical therapist.  The veteran's wife testified that his 
left arm had progressively worsened, that he had decreased 
function of his fingers, and that his left hand twitched.

Records from Christopher K. Lynn, M.D., show that the veteran 
presented in December 1997 with complaints of chronic left 
arm pain and recent popping on supination, as well as 
paresthesias in the left hand.  Physical examination observed 
pain and popping of the posterior proximal forearm, with no 
crepitus or edema, a good range of motion, intact sensation, 
and deep tendon reflexes at 2+/4.  The veteran was assessed 
with neuropathy possibly secondary to compression.  The 
following month, examination of the left elbow showed a 
fairly full range of motion, with no obvious deformity, and 
no obvious weakness.

An EMG/nerve conduction study of the left arm was performed 
with normal results.  The EMG reported normal left motor and 
sensory median and ulnar nerves and normal left upper 
extremity and cervical paraspinal muscles.  The conclusion 
was no electrophysiologic evidence for left-sided median or 
ulnar neuropathy or for left cervical radiculopathy.  A 
January 1998 x-ray of the left elbow revealed sideplates and 
screws fixed to the ulna, with no effusion or fracture, and 
some metallic artifact.  In February 1999, the veteran 
reported intermittent problems with his left elbow that did 
not significantly affect his usual activities.  He had 
completed some therapy of the elbow.

Records from the Medical College of Ohio at Toledo show that 
the veteran complained of left hand numbness and left arm 
pain in December 1997 and that the aforementioned EMG was 
performed.  An ambulatory services progress note in February 
1998 included an evaluation of the veteran's left forearm.  
Objective findings included a well-healed incision and pain 
over a palpable plate.  Range of motion was -10 degrees of 
extension to 130 degrees flexion, with -15 degrees pronation 
and supination.  The veteran appeared neurovascularly intact.  
The physician believed that the veteran might have some 
tendonitis of the left forearm muscles as well as possible 
pain from the retained hardware.  He was prescribed 
medication and physical therapy.

During a VA examination in December 1999, the veteran 
reported pain, tenderness, and fatigability of the left 
elbow, forearm, and hand.  He also had problems with 
repetitive use of the left upper extremity and it was 
aggravated by weather changes.  He used over-the-counter 
medication and occasionally wore a brace.  The veteran was 
right-handed.  Examination of the left forearm found a 7 
centimeter volar scar and a 15 centimeter dorsal scar over 
the forearm, and a 4 centimeter volar scar over the left 
wrist.  Pain and tenderness were present and there was some 
clawing deformity from the ulnar nerve damage and some 
stiffness of the elbow.

Range of motion was measured as 0 to 110 degrees actively and 
0 to 140 degrees passively.  The left wrist had active 
dorsiflexion and palmer flexion to 65 degrees and 30 degrees 
respectively and passive dorsiflexion and palmer flexion to 
80 degrees and 65 degrees respectively, with 20 degrees of 
radial and ulnar deviation.  The veteran had diminished grip 
and grasp in the hand, and weakness in the forearm secondary 
to pain.  The motion of the wrist and elbow was tender and 
painful.  The x-ray report suggested an immobilized old 
fracture of the left forearm and metallic foreign body 
retention in the soft tissues.  An x-ray of the left wrist 
was negative.  The veteran was diagnosed with residual 
postoperative shell fragment wound to the left forearm and 
wrist with nerve damage.

A January 2000 VA neurology entry noted that the veteran 
reported increasing difficulty in straightening his left 
fingers, weakness of the left extremity, and movement limited 
by pain.  He had frequent muscle spasms that limited his 
ability to use the left arm.  He wore a brace and took 
ibuprofen.  Upon examination, the veteran had reduced ability 
to extend his fingers, extend his elbow, and supinate his 
forearm.  Passive movements at these joints were painful.  
Muscle strength was reduced throughout the limb, mainly due 
to pain.  There was no muscle wasting and reflexes were 
present.  There was impairment of sensation over the ulnar 
side of the forearm and hand.  The impression was that the 
forearm injury was causing progressive loss of movement and 
pain and that the left ulnar injury was unchanged.

The veteran's residuals of shell fragment wound of the left 
forearm, with ulnar nerve damage, and residuals of shell 
fragment wound of the left forearm, with radial nerve damage, 
have been assigned separate 30 percent schedular evaluations 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5307 (2000).  A 
30 percent evaluation is the highest available rating under 
this Diagnostic Code and is assigned for severe impairment of 
the nondominant extremity.  This Diagnostic Code pertains to 
Muscle Group VII and the functional impairment of flexion of 
the wrist and fingers.  It involves muscles arising from the 
internal condyle of the humerus, flexors of the carpus, long 
flexors of the fingers and thumb, and the pronator.

A severe muscle injury must be a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  A history post-wounding 
of prolonged hospitalization in service for treatment, and a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements must be shown.  
Objective findings such as loss of deep fascia or muscle 
substance, abnormal hardening and swelling of muscles, severe 
impairment of function, and ragged, depressed, and adherent 
scars also may indicate severe muscle injury.  See 38 C.F.R. 
§ 4.56 (2000).

As the veteran has been assigned the highest available 
ratings under Diagnostic Code 5307, the Board must consider 
the application of alternative Diagnostic Codes.  Therefore, 
the Board will consider, as did the RO, the criteria of 
38 C.F.R. § 4.124a, Diagnostic Codes 8514 and 8516 (2000).  
However, a muscle injury rating cannot be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  See 
38 C.F.R. § 4.55 (2000).

As to the veteran's residuals of shell fragment wound of the 
left forearm, with ulnar nerve damage, Diagnostic Code 8516 
provides for a 30 percent rating when there is severe 
incomplete paralysis of the ulnar nerve of the minor hand.  A 
50 percent rating is warranted for complete paralysis of the 
ulnar nerve of the minor extremity exhibited by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2000).

Given the disability picture in this case, the Board 
concludes that the veteran's shell fragment wound of the left 
forearm, with ulnar nerve damage, is most appropriately rated 
as severe incomplete paralysis.  Accordingly, an evaluation 
in excess of 30 percent is not warranted.  The Board 
recognizes that the veteran suffers from severe impairment; 
however it cannot be characterized as complete paralysis.  
Although the veteran has some claw deformity and some 
inability to fully extend his fingers, he does not, at this 
time, have complete flexor contraction of the ring and little 
fingers.  In addition, although the veteran exhibits 
functional impairment, he has not sustained a complete loss 
of use of the left upper extremity that would be comparable 
to complete paralysis.  Therefore, the criteria for the next 
higher evaluation have not been met and the benefit sought on 
appeal must be denied.

As to the veteran's residuals of shell fragment wound of the 
left forearm, with radial nerve damage, Diagnostic Code 8514 
provides for a 20 percent rating for moderate incomplete 
paralysis of the radial nerve injury, and a 40 percent rating 
for severe incomplete paralysis of the radial nerve.  When 
there is complete paralysis of the radial nerve, evidenced by 
drop of the hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; can not extend hand at 
wrist, extend proximal phalanges of the fingers, extend 
thumb, or make lateral movement of the wrist; supination of 
hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity, a 60 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (2000).

Based upon the aforementioned evidence, the Board finds that 
the veteran's radial nerve impairment is most analogous to 
severe incomplete paralysis and that the criteria for the 
next higher evaluation have been met.  Specifically, the 
Board finds that the pain, numbness, and fatigability of the 
left forearm have produced a severe level of functional 
impairment.  The most recent VA examination documented muscle 
spasms of the arm, as well as impaired sensation and reduced 
strength.  The examiner commented that the veteran's pain and 
loss of movement of the left forearm had progressed.  
Nonetheless, the Board concludes that the veteran is entitled 
to no more than a 40 percent evaluation because the evidence 
of record does not support a finding of complete paralysis.  
The veteran's disability picture does not include 
symptomatology such as drop of the hand and fingers, 
perpetual flexion of the wrist and fingers, the inability to 
extend the hand at wrist, or inability to extend the thumb.


ORDER

An evaluation in excess of 30 percent for residuals of shell 
fragment wound of the left forearm, with ulnar nerve damage, 
is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for residuals of shell 
fragment wound of the left forearm, with radial nerve damage, 
is granted.

REMAND

The Board observes that the veteran has been assigned a 
schedular evaluation for scar, bone graft donor site, right 
iliac crest, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  This Diagnostic Code provides for a maximum 10 
percent evaluation for a tender and painful scar.  However, 
during his personal hearing before the RO in September 1999, 
the veteran clarified that he was claiming additional 
residuals related to the right iliac crest.  He believed that 
he now suffered from a bone or joint abnormality at the bone 
graft donor site.

Records from Christopher K. Lynn, M.D., include a January 
1998 x-ray of the right hip that showed some degenerative 
change, with spurring from the femoral head, as well as 
deformity from the prior bone graft in the iliac wing.  Dr. 
Lynn subsequently assessed the veteran with history of right 
hip discomfort, probably secondary to early osteoarthritis.

During a VA examination in December 1999, the veteran 
reported pain and tenderness of the right iliac crest.  He 
also had a neurologic pain that traveled down from the right 
hip.  He had problems with prolonged standing and walking and 
fatigability of the right pelvic area.  The x-ray of the 
right iliac crest noted an irregular appearance due to the 
previous bone graft but no arthritic change of the hip.  A 
January 2000 VA neurology entry noted that the veteran's 
right foot became sore and numb due to pain originating in 
the right hip.  The physician's impression was that the right 
hip pain may be related to the removal of bone for grafting.

Based upon the above evidence and the veteran's contentions, 
the Board believes that the RO should identify all residuals 
of the veteran's right iliac crest bone graft site and should 
reevaluate the disability if necessary.  The Board finds that 
a VA examination and medical opinion as to the nature and 
extent of the claimed residuals would be helpful.


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for residuals of the 
right iliac crest donor site and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA specialty 
examination in connection with his claim 
for an increased evaluation for residuals 
of the right iliac crest bone graft donor 
site.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  All clinical and special 
test findings should be reported.  The 
examiner should clearly report the 
nature, extent, and etiology of all 
current residuals related to the bone 
graft donor site.  A complete rationale 
for any offered opinion with specific 
references to the record must be provided 
by the examiner.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased evaluation 
is warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the claim at this time.  The veteran and his 
representative have the right to submit additional evidence 
and argument in support of the matter addressed in the 
remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand appended to 
this decision is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).

 

